Dewey, J.
The board of commissioners of Decatur county ordered and adjudged that a certain road should be changed. An appeal was taken to the Circuit Court, which also made the same order, and gave judgment against the appellant (who ‘objected in both Courts against the change) for costs.
The Circuit Court tried the cause upon a transcript of the record of the proceedings of the board of commissioners.
J. H. Bradley, for the plaintiff.
This was erroneous. We have heretofore decided that a Circuit Court is to try an appeal from an order of the of county commissioners de novo, as a Court of original jurisdiction, and not as a Court of errors; and that to give it jurisdiction in a cause like this, it is necessary that the original petition for the change of a road, and the original report of the commissioners, appointed upon such petition to view the road proposed to be changed, should be before it. Beeler v. Hantsch, 5 Blackf. 594. In this cause such was not the fact. The petition is not set out even in the transcript of the record of the proceedings of the board of commissioners, though the report is.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.